Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The remarks filed on 8/18/2022 have been entered.  Claims 1-20 remain pending in the application. 

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but are not persuasive. Upon further examination of the primary and secondary reference, the 103 rejection is maintained.
The Applicant argues, on p. 11:
On p. 11 (middle), “Therefore, in Shinde, a master IoT device translates a response into device specific commands and transmits the device specific commands to participatory IoT devices such that the response is "performed without using any of said IoT gateway, super agent or central network server." See Shinde at 14:3-10 (emphasis added). Accordingly, Shinde cannot disclose ‘selecting at the central server, for each of the plurality of edge devices capable of detecting the trigger event and in communication with the central server, a designated responding device assigned to generate the response when the criteria are satisfied’”; 
On p. 11 (middle), “Shinde does not disclose a “central server” as required in claim 1”; and 
On p. 11 (bottom), “Independent claims 9 and 16 distinguish over Xu and Shinde for the reasons stated above in relation to claim 1.”;
The Examiner respectfully disagrees.

Claim 1 recites the limitation, “selecting at the central server, for each of the plurality of edge devices capable of detecting the trigger event and in communication with the central server, a designated responding device assigned to generate the response when the criteria are satisfied.”  Applicant argues p. 11 (middle), “Shinde cannot disclose ‘selecting at the central server, for each of the plurality of edge devices capable of detecting the trigger event and in communication with the central server, a designated responding device assigned to generate the response when the criteria are satisfied’.” Both Xu and Shinde are combined to make a 103 rejection.
While Xu teaches a central server in 103, Fig. 1, for edge devices capable of detecting the trigger event and in communication with the central server, the master device in Shinde acts as a central server by identifying a response to the specified event, translates the response into commands and sends the commands to the participate IoT devices to implement the response (Abstract, lines 12-15).  It would be obvious to use the master device behavior of Shinde to modify the central server of Xu to perform: selecting at the central server, for each of the plurality of edge devices capable of detecting the trigger event and in communication with the central server, a designated responding device assigned to generate the response when the criteria are satisfied.

Claim 1 recites the limitation, “selecting at the central server, for each of the plurality of edge devices capable of detecting the trigger event and in communication with the central server, a designated responding device assigned to generate the response when the criteria are satisfied.”  Applicant argues p. 11 (middle), Shinde does not disclose a “central server” as required in claim 1.”
According to Xu, Fig. 1; col. 5, lines 1-2 and 17-19, “computer environment 103 implemented in servers 124” discloses a central server. The master device in Shinde acts as a central server by identifying a response to the specified event, translates the response into commands and sends the commands to the participate IoT devices to implement the response (Abstract, lines 12-15)

Applicant argues on p. 11 (bottom), “Independent claims 9 and 16 distinguish over Xu and Shinde for the reasons stated above in relation to claim 1.”
Independent claims 9 and 16 have the same arguments as claim 1 and are responded to using the same rationale as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 11126157 B1, hereinafter Xu) in view of Shinde et al. (US 10834198 B2, hereinafter Shinde).
Regarding claim 1, Xu discloses a method comprising: 
storing, at a central server 103 (Fig. 1; col. 5, lines 1-2 and 17-19), a function definition 144 (col. 5, lines 20-23; Fig. 4; col. 14, lines 32-34, step 424, the cloud evaluation service 160 can register the alert definition 144 to the cloud evaluation service 160 itself...) including: 
(i) a trigger event to initiate the function (col. 14, lines 48-51, cloud evaluation service 160 can monitor and evaluate the IoT data 154 provided from the IoT devices 112 to identify a condition that triggers an alert as specified in the alert definition 144...); 
(ii) criteria to be evaluated (col. 14, lines 48-53, cloud evaluation service 160 can monitor and evaluate the IoT data 154 provided from the IoT devices 112 … cloud evaluation service 160 can identify and implement appropriate actions 148 specified in the alert definition 144…); and
(iii) a response definition (col. 5, lines 29-31, alert definitions 144 can refer to predefined tasks or actions 148 that are performed in response to alert definition rules being satisfied…; col. 14, lines 53-55, cloud evaluation service 160 can transmit commands to the IoT devices 112 to perform the corresponding actions 148…);
selecting, at the central server 103, for each of a plurality of edge devices capable of detecting the trigger event and in communication with the central server 103, a designated criteria evaluation device 114 assigned to evaluate the criteria when the trigger event is detected at the edge device (col. 5, lines 29-31; col. 6, lines 56-64, edge evaluation service 172 of the edge device 114 can evaluate the successful or unsuccessful attempts in view of the alert definitions 144 and the IoT data 154, or can forward the IoT data 154 to the fog evaluation service 174 or the cloud evaluation service 160…edge device 114 that lacks the edge evaluation service 172 can act as a proxy that routes the data to the fog evaluation service 174 over a LAN, or to a computing environment 103 over the Internet…);
selecting, at the central server 103, for each of the plurality of edge devices capable of detecting the trigger event and in communication with the central server 103 (col. 5, lines 29-31; col. 6, lines 56-64); and 
sending instructions to the edge device, the designated criteria evaluation device 116, to enable execution of the function when the edge device detects the trigger event (col. 5, lines 29-31, alert definitions 144 can refer to predefined tasks or actions 148 that are performed in response to alert definition rules being satisfied…;col. 14, lines 53-55, cloud evaluation service 160 can transmit commands to the IoT devices 112 to perform the corresponding actions 148…).  

Xu teaches selecting, at the central server, for each of the plurality of edge devices capable of detecting the trigger event and in communication with the central server (Fig. 1; col. 5, lines 1-2 and 17-19), but fails to explicitly teach a designated responding device assigned to generate the response when the criteria are satisfied.
Shinde, in the same or similar field of endeavor, teaches a designated responding device assigned to generate the response when the criteria are satisfied (Abstract, lines 12-15, central server by identifying a response to the specified event, translates the response into commands and sends the commands to the participate IoT devices to implement the response; col. 4, lines 4-10, the invention enable edge IoT devices in heterogeneous IoT networks to generate an instantaneous incident response that is comprehensible and actionable by other IoT devices primarily on the edge without much coordination with a central IoT server, infrastructure or super agents. The method enables propagating action from one IoT edge network to a next, suitable IoT edge network…). 
Therefore, considering Xu and Shinde’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to use a designated responding device assigned to generate the response when the criteria are satisfied as a master device operating as a central server, as taught by Shinde, for enabling edge IoT devices in heterogeneous IoT networks to generate an instantaneous incident response that is comprehensible and actionable by other IoT devices primarily on the edge via a central server (col. 4, lines 4-9).	

Regarding claim 2, Xu-Shinde discloses the method of claim 1, wherein the designated criteria evaluation device and the designated responding device are selected from one of: the edge device, a plurality of further edge devices, and a secondary server (Xu, col. 6, lines 56-64) (Shinde, Abstract, lines 12-15; col. 4, lines 4-10).  

Regarding claim 3, Xu-Shinde discloses the method of claim 2, further comprising: 
receiving, at the central server, device capabilities from the edge device and each of the plurality of further edge devices (Xu, col. col. 2, lines 13-17) (Shinde, col. 4, lines 11-15); and 
selecting the designated criteria evaluation device and the designated responding device based on the device capabilities (Xu, col. 6, lines 56-64) (Shinde, Abstract, lines 12-15; col. 4, lines 4-10).  .    

Regarding claim 4, Xu-Shinde discloses the method of claim 1, further comprising selecting respective designated criteria evaluation devices and designated responding devices for each further edge device capable of detecting the trigger event of the function (Xu, col. 6, lines 56-64) (Shinde, Abstract, lines 12-15; col. 4, lines 4-10).  

Regarding claim 5, Xu-Shinde discloses the method of claim 1, wherein sending the instructions comprises sending trigger event processing instructions to the edge device, wherein execution of the trigger event processing instructions configures the edge device to prompt the designated criteria evaluation device to initiate evaluation of the criteria upon detection of the trigger event at the edge device (Xu, col. 5, lines 29-31; col. 14, lines 53-55) (Shinde, col. 3, lines 51-60).  

Regarding claim 6, Xu-Shinde discloses the method of claim 1,  wherein sending the instructions comprises sending criteria evaluation instructions to the designated criteria evaluation device, wherein execution of the criteria evaluation instructions configures the designated criteria evaluation device to: 
evaluate the criteria (Xu, col. 14, lines 48-53); and 
when the criteria are satisfied, prompt the designated responding device to initiate generation of the response (Xu, col. 5, lines 29-31; col. 14, lines 53-55) (Shinde, col. 18, lines 65-67 and col. 19, lines 1-4, GUI).  

Regarding claim 7, Xu-Shinde discloses the method of claim 1, wherein sending the instructions comprises sending response instructions to the designated responding device, wherein execution of the response instructions configures the designated responding device to generate the response (Xu, col. 5, lines 29-31; col. 14, lines 53-55) (Shinde, Abstract, lines 12-15; col. 4, lines 4-10).  

Regarding claim 8, Xu-Shinde discloses the method of claim 1, further comprising: 
detecting, at the edge device, the trigger event (Xu, col. 9, lines 15-19, an individual edge alert definition can be triggered on the edge device 114n when any one of its IoT devices 112n meet the criteria M1>T1, and the edge device 114n can transmit this to the fog evaluation service 174a on fog device 116a.); 
in response to detecting the trigger event at the edge device, evaluating the criteria at the designated criteria evaluation device 114 (Xu, col. 9, lines 15-19; col. 14, lines 48-53); and 
when the criteria are satisfied, executing generating the response at the designated responding device (Shinde, Abstract, lines 12-15; Abstract, lines 12-15; col. 4, lines 4-10).  

Claims 9-15 incorporates substantively all the limitations of claims 1-7 in server form rather than method form and are rejected under the same rationale.

Claims 16-17 incorporates substantively all the limitations of claims 1-2 in system form rather than method form and are rejected under the same rationale.

Regarding claim 18, Xu-Shinde discloses the system of claim 16, wherein to send the instructions, the central server is configured to: 
send trigger event processing instructions to the selected edge device, wherein execution of the trigger event processing instructions configures the selected edge device to prompt the designated criteria evaluation device to initiate evaluation of the criteria upon detection of the trigger event at the selected edge device (Xu, col. 9, lines 15-19; col. 14, lines 48-53); 
send criteria evaluation instructions to the designated criteria evaluation device, wherein execution of the criteria evaluation instructions configures the designated criteria evaluation device (Xu, col. 5, lines 29-31;col. 14, lines 53-55) to: 
evaluate the criteria (Xu, col. 14, lines 48-53); and 
when the criteria are satisfied, prompt the designated responding device to initiate generation of the response (Xu, col. 5, lines 29-31; col. 14, lines 53-55) (Shinde, col. 18, lines 65-67 and col. 19, lines 1-4, GUI); and 
send response instructions to the designated responding device, wherein execution of the response instructions configures the designated responding device to generate the response (Xu, col. 6, lines 56-64) (Shinde, Abstract, lines 12-15; col. 4, lines 4-10).  

Regarding claim 19, Xu-Shinde discloses the system of claim 16, wherein to send the instructions, the central server is configured to: 
send trigger event processing instructions to the selected edge device, the trigger event processing instructions encoding criteria evaluation instructions (Xu, col. 9, lines 15-19; col. 14, lines 48-53); and 
wherein execution of the trigger event processing instructions, upon detection of the trigger event at the selected edge device, configures the selected edge device to: 
propagate the criteria evaluation instructions to the designated criteria evaluation device (Xu, col. 9, lines 43-53); and 
prompt the designated criteria evaluation device to initiate evaluation of the criteria (Xu, col. 5, lines 29-31; col. 14, lines 53-55) (Shinde, col. 18, lines 65-67 and col. 19, lines 1-4, GUI).  

Regarding claim 20, Fielding-Stafford discloses the system of claim 16, wherein the criteria evaluation instructions encode response instructions (Shinde, col. 4, lines 54-58, master device propagates an encrypted context to the other master. In addition, the master device maintains the status and history of objective contexts in which the master device participated in a serialized data store); and 
wherein execution of the criteria evaluation instructions configures the designated criteria evaluation device to: 
evaluate the criteria (Xu, col. 14, lines 48-53); and 
when the criteria are satisfied: 
propagate the response instructions to the designated responding device (Xu, col. 6, lines 56-64) (Shinde, Abstract, lines 12-15; col. 4, lines 4-10); and 
prompt the designated responding device to initiate generation of the response (Xu, col. 5, lines 29-31; col. 14, lines 53-55) (Shinde, col. 18, lines 65-67 and col. 19, lines 1-4, GUI).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457